DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 7/19/2022.
Election/Restrictions
Claims 2-3, 5-8, 16, 18-19 and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2022.

Response to Arguments
	All of Applicant’s arguments filed 7/19/2022 have been fully considered.
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 7/19/2022 will be addressed below to the extent they apply to the current rejections.
Applicant arguments regarding Raikova were persuasive except those over instant claim 21.  Applicant remarks that claim 21 excludes the organic solvents in Raikova as these make the product unsuitable for use in oral hygiene and edible products.  
This is not persuasive as the instant claims are rejected over the specific compound VI of Raikova, not compound VI + organic solvents and there is no evidence that said compounds remain in the compound after its production in amounts that would affects its ability to be used in oral hygiene for food product. Furthermore, the specific organic solvents of Raikova are taught to be CCl4, tetrahydrafuran and benzene and as evidenced by US2021/0315912, claim 28, oral formulations (which would be capable of being oral hygiene products) can comprise organic solvents such as tetrahydrafuran and benzene, and Raikova teaches that best results were obtained when using benzene, thus claim 21 remains anticipated by Raikova.
Applicant remarks that the compounds formed by Li (CN’966) are excluded from the claims and Li does not provide a reason to modify the compounds, as Li found that the compounds made were effective as a transdermal agent.
This is not persuasive, as discussed below the instant claims compounds and those of Li are homologs and while the compounds aren’t identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would have been prima facie obvious to make and use the claimed compounds in place of the compounds of CN’966 with a reasonable expectation of success, absent factual evidence to the contrary.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raikova (Synthesis and Structure of Amino Ester of Menthol, 1981), as evidenced by SciFinder.
Table 2 of Raikova discloses compound VI which comprises the formula
	
    PNG
    media_image1.png
    349
    277
    media_image1.png
    Greyscale
, wherein R is COCH2N(C4H9)2.
This compound anticipates the compound of formula I wherein R1 and R2 are both butyl (reading on instant claims 4, 9, 33 and 38-39).
It is also noted that SciFinder identifies the claimed compound and the compound of Raikova to have a CAS number of 81983-64-4 with a structure of:

    PNG
    media_image2.png
    549
    887
    media_image2.png
    Greyscale

Regarding claim 21: It is noted that the phrase “oral hygiene product” and “edible product” are recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is inherently capable of performing the intended use, then it meets the claim limitations.  
Raikova anticipates the structural limitations of claimed oral hygiene product or edible product, therefore, the compound of claim 1 is capable of being an oral hygiene product or an edible product.

New Rejections – Necessitated by Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1915966 and Barathur (US 2011/0065627).
CN’966 discloses menthol derivatives of formula: 
    PNG
    media_image3.png
    263
    402
    media_image3.png
    Greyscale
, wherein R represents CH3, C2H5 or CH2CH2OH (Claim 1).
While this isn’t identical to the claimed compound wherein R1 and R2 are an alkyl having 3 carbons or 4 carbons (as elected), it is noted that the claimed compounds and the compounds of CN’966 are homologs of each other and the only difference is a -CH2 group (when R1/R1 = an alkyl having 3 carbons) or a difference of -CH2-CH2 (when both R1/R2 = C4H9).  Therefore, while the compounds aren’t identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would have been prima facie obvious to make and use the claimed compounds in place of the compounds of CN’966 with a reasonable expectation of success, absent factual evidence to the contrary.
	MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
CN’966 further teaches the compositions to be formulated as creams, ointments, etc. (Pg. 3).
While CN’966 doesn’t teach the cream or ointment to comprise water, Barathur discloses transdermal delivery of medicaments and teaches that these compositions can be formulated as creams and the cream bases are taught to comprise water (Abs and [0108-0128]). Therefore, a skilled artisan would have been motivated to formulate the cream of CN’966 to have a cream base, such as those described by Barathur comprising water as its prima facie obvious to combine known prior art elements according to known methods to yield predictable results (i.e. formulating creams for transdermal delivery).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nesterkina and Chauhan (US 9,101,142), Nesterkina is cited on the 7/19/2022 IDS.
Nesterkina discloses the repellant activity of monoterpenoid esters (1-6) against the mosquitos Aedes Aegypti.  Compound 5 is taught to be 
    PNG
    media_image4.png
    141
    181
    media_image4.png
    Greyscale
, which reads on the claimed formula where R1 and R2 are both H, and teaches that theses have been synthesized as potential repellents with prolonged activity.  
However, Nesterkina does not teach these to be present in a composition with water.
Chauhan discloses a composition for repelling and/or killing insects (Abs), such as mosquitos, Aedes Aegypti (Col.7, L.35-40 and 55-60)  Chauhan teaches that the compositions are prepared by mixing or diluting the compounds with solvents such as water.  The composition can also be combined with other known active compounds (Col.8, L.50-65), these include other repellents or insect control agents (Col.9, L.15-20).
While Nesterkina doesn’t teach the ester (5) to be combined with water, Chauhan discloses composition for repelling and/or killing insects and teaches the active agents to be mixed or diluted in solvents such as water. Therefore, a skilled artisan would have been motivated to combine the repellent of Nesterkina with water as its prima facie obvious to combine known prior art elements according to known methods to yield predictable results (i.e. compositions for repelling mosquitos).
Allowable Subject Matter
Claims 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613